Citation Nr: 0126603	
Decision Date: 11/20/01    Archive Date: 11/27/01

DOCKET NO.  00-02 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to an initial compensable rating for right 
ear hearing loss, with claimed pain.

3.  Entitlement to an effective date earlier than November 
17, 1998 for the award of service connection for tinnitus.

4.  Entitlement to an effective date earlier than November 
17, 1998 for the award of service connection for right ear 
hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active military service from June 1970 to 
January 1972.  This matter comes the Board of Veterans' 
Appeals (Board) from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Houston Regional Office 
(RO) which denied service connection for left ear hearing 
loss and granted service connection for tinnitus and right 
ear hearing loss with claimed pain, effective November 17, 
1998.  The RO assigned an initial zero percent rating for 
right ear hearing loss.  The veteran appealed the RO's 
determinations, including the initial rating assigned for 
right ear hearing loss and the effective date for the award 
of service connection for tinnitus and right ear hearing 
loss.  In July 2000, this matter was remanded to afford the 
veteran the opportunity to appear at Board hearing at the RO.  
The veteran attended that Board hearing in August 2001 and a 
transcript is of record.  See Stegall v. West, 11 Vet. App. 
268 (1998).


FINDINGS OF FACT

1.  Service medical records reflect a diagnosis of bilateral 
high frequency hearing loss consistent with noise exposure; 
the veteran's currently-diagnosed left ear sensorineural 
hearing loss is consistent with exposure to acoustic trauma 
in service.

2.  The veteran's original claim of service connection for 
hearing loss, filed in January 1972, was denied by the RO in 
a final March 1972 decision.

3.  The veteran filed subsequent applications to reopen his 
claim of service connection for hearing loss in July 1973 and 
July 1992; those applications were denied by the RO in final 
November 1973 and September 1992 determinations.  

4.  The veteran's most recent application to reopen his claim 
of service connection for hearing loss was received at the RO 
on November 17, 1998.

5.  His original claim of service connection for tinnitus was 
received at the RO on November 17, 1998.


CONCLUSIONS OF LAW

1.  Left ear hearing loss was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.385 (2001).

2.  The criteria for an effective date earlier than November 
17, 1998 for the award of service connection for right ear 
hearing loss and tinnitus have not been met.  38 U.S.C.A. §§ 
5107, 5110 (West 1991 & Supp. 2001); 38 C.F.R. § 3.400 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board concludes that although the veteran's 
claims of entitlement to service connection for left ear 
hearing loss and an earlier effective date for service 
connection for tinnitus and right ear hearing loss were 
initially decided by the RO before enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA) and the promulgation of 
its implementing regulations, a remand for additional action 
by the RO is not warranted as VA has already met its 
obligations to the veteran under those provisions.  See 38 
U.S.C. §§ 5102, 5103, 5103A, 5107) (West Supp. 2001); Duty to 
Assist, 66 Fed. Reg. 45620, et seq. (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  

Under the new criteria, VA has a duty to notify the veteran 
and his representative, if any, of any information and 
evidence needed to substantiate and complete his claim.  
38 U.S.C. §§ 5102 and 5103 (West Supp. 2001).  In this case, 
the veteran and his representative have been notified via the 
July 1999 rating decision and the November 1999 Statement of 
the Case of the evidence needed to substantiate his claims.  
The Board concludes the discussions in these documents 
complied with VA's notification requirements.

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West Supp. 2001).  Consistent with such duty, the 
veteran was afforded a VA medical examination in June 1999.  
The RO has also obtained numerous VA clinical records, as 
well as records from the Social Security Administration.  In 
addition, the Board notes that it appears that the RO has 
requested all relevant treatment records identified by the 
veteran.  Neither he nor his attorney has referenced any 
unobtained evidence that might aid his claims or that might 
be pertinent to the bases of the denial of these claims.  

The RO has also successfully obtained some of the veteran's 
service medical records and has made numerous unsuccessful 
attempts to obtain the remaining service medical records.  
Based on these efforts, the Board finds that it is reasonably 
certain that further efforts to obtain those records would be 
futile.  In any event, given the favorable outcome of the 
claim of service connection for left ear hearing loss, the 
Board finds that it is not prejudicial to proceed with 
adjudication of that issue.  Moreover, given the nature of 
the earlier effective date issues on appeal, the veteran's 
service medical records are not critical to a complete and 
fair adjudication of that matter.

In the circumstances of this case, another remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); see also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  VA has satisfied its duties 
to notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

I.  Factual Background

The veteran's service medical records show that in December 
1971, when he was initially examined in preparation for his 
separation from active service, audiometric testing revealed 
left ear pure tone thresholds of 30, 30, 40, and 40 decibels 
at 500, 1,000, 2,000, and 4,000 hertz, respectively.  Right 
ear pure tone thresholds were 90, 40, 40, and 40 decibels at 
500, 1,000, 2,000, and 4,000 hertz, respectively.  

The veteran's ear canals were noted to be clogged with 
cerumen (ear wax) resulting in hearing loss and he was 
referred to a clinic for treatment and further evaluation.  
On examination in January 1972 in an ear clinic, a history of 
noise exposure was noted.  According to an uninterpreted 
audiograph report, audiometric testing conducted that day 
revealed left ear pure tone thresholds of 20, 20, 25, and 70 
decibels at 500, 1,000, 2,000, and 4,000 hertz, respectively.  
Right ear pure tone thresholds were 25, 20, 25, and 65 
decibels at 500, 1,000, 2,000, and 4,000 hertz, respectively.  
The diagnosis was hypacusis, sensorineural, bilateral, high 
frequency, probably noise induced.  The veteran was assigned 
a physical profile of "H3."  See McIntosh v. Brown, 4 Vet. 
App. 553, 555 (1993) (Under the categories of PULHES, the 
"H" stands for "hearing and ears.").  A profile containing 
a numerical designator "3" signifies that the individual 
has one or more medical conditions or physical defects which 
require certain restrictions in assignment within which the 
individual is physically capable of performing military duty.  
(See AR 40- 501, Chapter 7, Physical Profiling, Para. 7-3 
c(3).)

The record contains a second military separation medical 
examination report, dated in January 1972.  This report 
reflects that the veteran's ears were normal on clinical 
evaluation.  Audiometric testing at that time reportedly 
showed right and left ear pure tone thresholds of 0, 0, 0, 
and 20 decibels at 500, 1,000, 2,000, and 4,000 hertz, 
respectively.  However, it was also noted that the veteran 
had been assigned a physical profile of "H3."  

In January 1972, the veteran filed a claim of service 
connection for hearing loss.  By March 1972 rating decision, 
the RO denied the claim, finding that the record showed that 
the veteran's in-service hearing loss symptoms were due to 
cerumen impaction which resolved with treatment.  It was 
noted that at the time of his military separation, his 
hearing was normal.  The veteran was notified of this 
decision, and of his procedural and appellate rights, by 
March 1972 letter but did not appeal the adverse decision 
within the applicable time period.  

In July 1973, he submitted a claim of service connection for 
a right ear disability.  He indicated that he had been given 
an "H3" profile in service which prevented him from working 
in noisy environments, including his trained profession of 
truck driver.  By November 1973 letter, the RO advised the 
veteran that his claim had been previously denied and could 
be reopened with the submission of new and material evidence.  
He was advised of the best evidence to submit, but he did not 
respond.

In July 1992, the veteran filed an application to reopen his 
claim of service connection for hearing loss.  In an August 
1992 letter, the RO again notified the veteran that his claim 
had been previously denied and could be reopened with the 
submission of new and material evidence.  He was advised that 
he should submit new and material evidence in the next 60 
days.  

In response to the RO letter, the veteran submitted a 
statement in September 1992 in which he indicated that at the 
time of his separation from service, he underwent a hearing 
test which he did not pass.  He claimed that he was given "a 
paper" and told that he was to receive a 70 percent 
disability rating.  He stated that he had turned in his paper 
at "the old VA hospital."  He also indicated that he had 
looked for it, but really couldn't remember what had happened 
to it.  He indicated that he was no longer able to work as a 
truck driver as he was unable to pass a physical due to his 
hearing loss.  

By September 1992 letter, the RO notified the veteran that 
his claim had been denied as his statement did not constitute 
new and material evidence regarding the claim of service 
connection for hearing loss.  He was notified of his 
procedural and appellate rights, but did not appeal the 
adverse decision within the applicable time period.  

In connection with an unrelated claim (service connection for 
a deviated nasal septum), the RO thereafter obtained VA 
clinical records dated from November 1979 to July 1997.  In 
pertinent part, these records show that in September 1995, a 
history of hearing loss was noted and the veteran was 
referred for audiometric testing.  In December 1995, 
audiometric testing showed low normal to normal hearing at 
250 to 2,000 hertz, and moderate to moderately severe 
sensorineural hearing loss above 2,000 hertz.  In January 
1996, the veteran reported bilateral hearing loss and ringing 
in the ears since Vietnam.  He was medically cleared for 
hearing aids.  Also obtained by the RO was a January 1996 
insurance claim form noting that the veteran had been cleared 
for bilateral hearing aids for moderate to severe 
sensorineural hearing loss.  

Records submitted by the Social Security Administration in 
connection with the veteran's claim show that on a December 
1994 Reconsideration Disability Report, he reported several 
disabilities, including right ear hearing loss.  He was 
examined in March 1995 in connection with an application for 
disability benefits.  At that time, he reported numerous 
symptoms, included ringing in the ears.  

Also in connection with the veteran's claim of service 
connection for a deviated nasal septum, the RO obtained 
additional service medical records pertaining to the veteran.  
In pertinent part, these records include a copy of his 
January 1970 military preinduction medical examination.  This 
report shows that the veteran's ears were normal on clinical 
evaluation.  Audiometric testing showed left ear pure tone 
thresholds of 15, 5, 10, and 25 decibels at 500, 1,000, 2,000 
and 4,000 hertz, respectively.  Right ear pure tone 
thresholds were 10, 5, 0, and 10 decibels at 500, 1,000, 
2,000 and 4,000 hertz, respectively.  The veteran was 
assigned a physical profile of "H1."  It is noted that an 
individual having a numerical designation of "1" is 
considered to possess a high level of medical fitness and, 
consequently, is medically fit for any military assignment.  
AR 40-501, Para. 9-3(c)(1), Change 35.

In a June 1998 statement submitted in response to a 
Supplemental Statement of the Case regarding the veteran's 
claim of service connection for a deviated nasal septum, he 
indicated that he had been discharged from service with a 70 
percent loss of hearing in his right ear and was notified of 
the disallowance of his claim of service connection for 
hearing loss in August 1992.  He indicated that his hearing 
did not seem to be getting better.

In a statement received on November 17, 1998, the veteran 
specifically requested service connection for bilateral 
hearing loss, ear pain, and tinnitus.  In connection with his 
claim, he was afforded a VA medical examination in June 1999, 
at which he reported a 25-year history of bilateral hearing 
loss.  He stated that he first noticed hearing loss in the 
military where he was exposed to loud noise, with little or 
no ear protection.  He stated that he had had difficulty 
hearing since that time, as well as a bilateral, constant 
humming.  On audiometric examination, right ear pure tone 
thresholds were 35, 40, 35, 65, and 60 decibels at 500, 
1,000, 2,000, 3,000, and 4,000 hertz, respectively.  Right 
ear speech discrimination ability was 98 percent correct.  
Left ear pure tone thresholds were 35, 45, 40, 70, and 55 
decibels at 500, 1,000, 2,000, 3,000, and 4,000 hertz, 
respectively.  Left ear speech discrimination ability was 96 
percent correct.  The diagnosis was bilateral sensorineural 
hearing loss, consistent with noise exposure.

By July 1999 rating decision, the RO granted service 
connection for tinnitus and right ear hearing loss with pain, 
effective November 17, 1998, the date of receipt of the 
veteran's claim.  The RO assigned an initial 10 percent 
rating for tinnitus and an initial zero percent rating for 
right ear hearing loss.  In addition, the RO denied service 
connection for left ear hearing loss.  The veteran appealed 
the RO decision, arguing that he had left ear as well as 
right ear hearing loss.  He also argued that an effective 
date in 1972 was warranted for the award of service 
connection for tinnitus and hearing loss, as he had first 
filed his claim of service connection at that time.

In August 2001, the veteran testified at a Board hearing at 
the RO that his hearing was perfect prior to service, but 
that he began to experience tinnitus and hearing loss after 
being exposed to noise from airplanes in service.  At his 
separation medical examination, he indicated that he failed 
to pass a hearing test and was given a piece of paper to file 
a claim.  He indicated that he "turned that paper in" and 
filed a claim shortly thereafter.  He stated that his claim 
had been denied several times, despite the fact that his 
hearing loss had persisted.  He testified that he currently 
wore hearing aids.  

II.  Service connection for left ear hearing loss

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.

Additionally, where a veteran served 90 days or more during a 
period of war and certain chronic diseases, including an 
organic disease of the nervous system (sensorineural hearing 
loss), becomes manifest to a degree of 10 percent within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for impaired hearing is subject to the 
additional requirements of 38 C.F.R. 3.385 (2001), which 
provide that impaired hearing will be considered to be a 
disability only if at least one of the thresholds for the 
frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; the thresholds for at least three of the 
frequencies are greater than 25 decibels; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The U.S Court of Appeals for Veterans Claims (Court) has held 
that even if a veteran does not have hearing loss for service 
connection purposes by the standards of 38 C.F.R. § 3.385 
during the time of active duty, such does not prohibit 
service connection.  Hensley, 5 Vet. App. at 159-60.  Rather, 
service connection may still be established if a veteran 
currently satisfies the criteria of 38 C.F.R. § 3.385, and 
the evidence links current hearing loss with service.  Id. at 
158.

On review of the veteran's entire claims folder, the Board is 
satisfied that service connection for left ear hearing loss 
is warranted.  As noted, at the time of his military 
induction medical examination, he was assigned a physical 
profile of "H1."  At the time of his military discharge 
medical examination, however, he had been assigned an "H3" 
physical profile, indicating a medical condition requiring 
restrictions in assignment.  Moreover, it is noted that 
although the veteran's January 1972 military discharge 
medical examination does not reflect a right ear hearing loss 
disability for VA audiometric examination conducted earlier 
in January 1972 (but apparently after treatment for cerumen 
impaction), did reflect bilateral, high frequency, 
sensorineural hypacusis which was attributed to noise 
exposure.

Although there appears to be some conflicting evidence 
regarding the severity of the veteran's hearing loss at the 
time of his military separation, he must be afforded the 
benefit of the doubt with regard to all material issues.  
38 U.S.C.A. § 5107 (West Supp. 2001); see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

Moreover, even if it is determined that the veteran did not 
meet the minimum criteria for purposes of service connection 
for right ear hearing loss under 3.385 at the time of January 
1972 separation from service, the provisions of 38 C.F.R. § 
3.385 do not serve as a bar to service-connection.  Ledford 
v. Derwinski, 3 Vet. App. 87, 89 (1992).  Rather, service 
connection may still be established if a veteran currently 
satisfies the criteria of 38 C.F.R. § 3.385, and the evidence 
links current hearing loss with service.  Hensley, 5 Vet. 
App. at 158.

In that regard, the Board notes that the record contains 
credible statements by the veteran to the effect that he was 
exposed to acoustic trauma in service and experienced 
continuous left ear hearing loss since that time.  In 
addition, on most recent June 1999 VA medical examination, a 
left ear hearing loss disability was confirmed and such 
disability was noted to be consistent with noise exposure.  
In light of the above evidence, the Board finds that the 
record is at least in equipoise as to whether there is a 
reasonable basis for concluding that the veteran's left ear 
hearing loss disability was incurred in active service.  
Resolving all reasonable doubt in his favor, the Board finds 
that service connection for the veteran's left ear hearing 
loss disability is warranted. 

III. Entitlement to effective date, earlier than November 17, 
1998 for the award of service connection for tinnitus and 
right ear hearing loss

Unless otherwise provided, the effective date of an award of 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400 
(2001).  An effective date from the day following the date of 
separation from service is authorized only if the claim is 
received within one year from separation from service.  38 
C.F.R. § 3.400(b)(2) (2001).  

The effective date of an award of disability compensation 
based on new and material evidence received after a final 
disallowance shall be the date of receipt of the new claim or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400(q), (r) (2001).  However, an 
exception is made to this rule when the new and material 
evidence on which the reopening of the claim and the award of 
the benefit was based consisted of supplemental service 
department records.  In such cases, the effective date may be 
made retroactive to the date of receipt of claim on which 
prior evaluation was made.  38 C.F.R. § 3.400(q)(2) (2001); 
see also Spencer v. Brown, 4 Vet. App. 283, 293-296 (1993).  

Any communication or actions, indicating an intent to apply 
for one or more benefits under the laws administered by the 
VA, from a claimant, his or her duly authorized 
representative, a Member of Congress, or some person acting 
as next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155 (2001) 
(emphasis added).  Correspondence or evidence to constitute 
an informal claim must disclose an intent to apply for a 
particular benefit.  See Dunson v. Brown, 4 Vet. App. 327 
(1993).  

As set forth above, the RO has assigned an effective date of 
November 17, 1998, for the award of service connection for 
the veteran's tinnitus and right ear hearing loss.  This date 
corresponds to the date of receipt of the veteran's most 
recent claim.  However, the veteran contends that he is 
entitled to an effective date in 1972, because his original 
claim of service connection for a hearing loss disability was 
filed at that time and because such disability has remained 
symptomatic since his separation from service.

As set forth above, the record shows that the veteran did, 
indeed, file his original claim of service connection for 
hearing loss in January 1972.  However, that claim was denied 
by the RO in a March 1972 rating decision.  Although the 
veteran was notified of this decision, he did not perfect an 
appeal within the applicable time period; thus, the March 
1972 rating decision is final.  38 U.S.C.A. § 7105(c); 38  
C.F.R. § 20.1103.  

Likewise, although the veteran filed subsequent applications 
to reopen his claim of service connection for hearing loss in 
July 1973 and July 1992, these applications were denied by 
the RO in November 1973 and September 1992 determinations.  
Again, the veteran failed to appeal these determinations 
within the applicable time period; thus they are final and 
any claim of service connection for hearing loss pending 
prior to that time does not provide the basis for an earlier 
effective date for the eventual award of service connection 
for hearing loss.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400(q)(1)(ii) (providing that the effective date of an 
award of disability compensation based on new and material 
evidence received after a final disallowance shall be the 
date of receipt of the new claim or the date entitlement 
arose, whichever is later).  

Chronologically, the next pertinent communication from the 
veteran is his most recent (and eventually successful) 
application to reopen his claim of service connection for 
hearing loss based on new and material evidence.  In this 
application, he also requested service connection for 
tinnitus for the first time.  The date stamp on the veteran's 
claim indicates that it was received at the RO on November 
17, 1998.  Thus, November 17, 1998, the date of receipt of 
the new claim, is the proper effective date under the 
applicable criteria.

Regardless of VA regulations concerning effective dates of 
awards, payment of monetary benefits based on original, 
reopened, or increased awards of compensation, pension or 
dependency and indemnity compensation may not be made for any 
period prior to the first day of the calendar month following 
the month in which the award became effective.  38 U.S.C.A. § 
5111(a) (West 1991); 38 C.F.R. § 3.31 (2001).  Thus, it 
follows that payment in this case properly commenced on 
December 1, 1998.  

In sum, the Board finds that there is no legal basis for an 
effective date earlier than November 17, 1998, for the award 
of service connection for tinnitus or hearing loss, absent a 
showing of clear and unmistakable error in an earlier RO 
determination denying service connection for hearing loss or 
an earlier claim of entitlement to service connection for 
tinnitus or hearing loss.  

After reviewing the record, the Board finds that there is no 
previous communication or document of record which can be 
construed as a formal or informal claim of service connection 
for hearing loss or tinnitus.  Although the record contains 
VA clinical records dated in 1995 and 1996 which show that 
the veteran was treated for hearing loss, the Board finds 
that these clinical records cannot be considered a claim of 
service connection for hearing loss or tinnitus because the 
veteran did not file a claim within one year of such 
treatment.  See 38 C.F.R. § 3.157(b)(1) (The provisions of 
this paragraph apply only when such reports relate to 
examination or treatment of a disability for which service-
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission).  

Likewise, the Board finds that the records from the Social 
Security Administration do not provide a basis for an earlier 
effective date for the award of service connection for 
hearing loss or tinnitus.  In pertinent part, these records 
include a December 1994 Reconsideration Disability Report on 
which the veteran reported several disabilities, including 
hearing loss.  Also included in these records is a March 1995 
private examination report showing that the veteran 
complained of ringing in the ears.  

Although certain regulatory provisions require that claims 
for death benefits filed with the Social Security 
Administration are constructively deemed to encompass a 
corresponding claim for VA dependency and indemnity 
compensation, (see e.g. 38 C.F.R. §§ 3.153, 3.201) there is 
no analogous provision regarding claims for disability 
compensation.  Thus, the existence of an application for 
Social Security disability benefits cannot serve as an 
application for VA compensation. 

The Board has also considered whether the veteran's June 1998 
statement can be considered an informal claim of service 
connection for hearing loss or tinnitus.  As noted, under 38 
C.F.R. § 3.155, any communication or action indicating a 
claimant's intent to apply for a VA benefit may be considered 
an "informal claim," so long as it identifies the benefit 
sought and is in writing.  However, the Board notes that 
nowhere in the June 1998 statement did the veteran give any 
indication that he intended it to be considered a claim of 
service connection for hearing loss or tinnitus.  Moreover, 
nowhere in his letter did he indicated that he had a hearing 
loss or tinnitus disability which was of service origin or 
should be service connected.  In view of the foregoing, the 
Board concludes that the veteran's June 1998 statement may 
not be considered an informal claim of service connection for 
hearing loss or tinnitus as he did not identify that benefit 
or otherwise evidence a belief in entitlement to such 
benefit.

The Board has also considered the fact that in September 
1991, the RO obtained additional service medical records 
which were not on file at the time of the previous denials of 
service connection for hearing loss.  These additional 
service medical records consisted, in pertinent part, of the 
veteran's January 1970 military preinduction medical 
examination report.  As noted above, where a claim is 
reopened on the basis of new and material evidence from 
service department reports, the award of benefits is made 
retroactive to the date of the original claim.  38 C.F.R. § 
3.400(q)(2).  Under the circumstances of this case, however, 
since the claims of service connection for right ear hearing 
loss and tinnitus were not reopened or granted based on the 
receipt of these service department records, an earlier 
effective date is not warranted under 38 C.F.R. § 3.400(q)(2) 
(2001).  

Finally, the Board finds that a claim of clear and 
unmistakable error has not been reasonably raised in this 
case.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  Thus, 
the earliest effective date possible for the award of service 
connection for tinnitus and right ear hearing loss is 
November 17, 1998, the date of receipt of the veteran's 
claim.  


ORDER

Service connection for left ear hearing loss is granted.

An effective date earlier than November 17, 1998 for the 
award of service connection for right ear hearing loss and 
tinnitus is denied.

REMAND

Because service connection for left ear hearing loss has been 
granted above, the Board finds that it would be premature to 
adjudicate the claim for an increased disability rating for 
right ear hearing loss without reconsideration of the issue 
by the RO.  Bernard v. Brown, 4 Vet. App. 384 (1993).  
Evaluation of the veteran's right ear hearing loss is 
inextricably intertwined with that of his now service-
connected left ear hearing loss.  Harris v. Derwinski, 1 Vet. 
App. 180 (1991).

It is also noted that the veteran's service-connected right 
ear disability has been characterized by the RO as "right 
ear hearing loss with claimed pain."  As his representative 
has noted, the Court has held that a veteran can be rated 
separately for different manifestations of the same injury, 
where none of the symptomatology for any one of the 
conditions is duplicative of or overlapping with the 
symptomatology of the other two conditions, and that such 
combined ratings do not constitute pyramiding prohibited by 
38 C.F.R. 4.14.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  Thus, on remand, the RO must consider whether all 
applicable symptomatology of the veteran's ear disability is 
appropriately rated, to specifically include whether any 
claimed pain merits a separate disability rating.  

Accordingly, this case is REMANDED for the following:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by VCAA and 
its implementing regulations is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(codified as amended at 38 U.S.C. §§ 
5102, 5103, 5103A, and 5107) are 
satisfied. 

2.  Thereafter, the RO should review the 
record and adjudicate the claim of 
entitlement to an initial compensable 
rating for bilateral hearing loss.  The 
RO should specifically document 
consideration of whether the new 
regulations pertaining to the evaluation 
of hearing loss disabilities, effective 
June 11, 1999, are applicable to the 
veteran's claim, and if so, they should 
apply the regulatory criteria most 
favorable to the veteran.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In 
addition, the RO should consider whether 
all applicable ear symptomatology is 
appropriately rated, to specifically 
include whether any claimed pain merits a 
separate disability rating.  Esteban, 
supra.  

If the benefit sought on appeal remains denied, the veteran 
and his representative should be provided with a supplemental 
statement of the case and an opportunity to respond.  
Thereafter, the case should be returned to the Board.  The 
veteran has the right to submit additional evidence and 
argument on the matters remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board or the 
U.S. Court of Appeals for Veterans Claims for additional 
development must be handled expeditiously.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 
302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical & Statutory Notes).  



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals


 

